Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 14, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  160907(76)
  160908                                                                                                 Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
  LEAGUE OF WOMEN VOTERS OF                                                                             Megan K. Cavanagh,
  MICHIGAN, MICHIGANDERS FOR FAIR                                                                                        Justices
  AND TRANSPARENT ELECTIONS,
  HENRY MAYERS, VALERIYA
  EPSHTEYN, and BARRY RUBIN,
            Plaintiffs-Appellees,
  and
  SENATE and HOUSE OF REPRESENTATIVES,
            Intervenors-Appellants,
                                                                     SC: 160907
  v                                                                  COA: 350938
                                                                     Ct of Claims: 19-000084-MM
  SECRETARY OF STATE,
             Defendant-Appellee.
  __________________________________________/

  SENATE and HOUSE OF REPRESENTATIVES,
            Plaintiffs-Appellants,
                                                                     SC: 160908
  v                                                                  COA: 351073
                                                                     Ct of Claims: 19-000092-MZ
  SECRETARY OF STATE,
             Defendant-Appellee.
  __________________________________________/

          On order of the Chief Justice, the motion of the Michigan Chamber of Commerce
  to file a brief amicus curiae is GRANTED. The amicus brief submitted on February 13,
  2020, is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 14, 2020

                                                                                Clerk